DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments in the Request for Continuation, filed October 18, 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 
Claim Rejections - 35 USC § 102 – Anticipation (New Rejection)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-7 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirayama et al. (JP 2010-37318).
Hirayama et al. disclose dentifrice compositions comprising The dentifrice composition contains (a) sodium chloride, (b) at least one kind selected from menthol, 
Hirayama et al. anticipate the instant claims.


Claim Rejections - 35 USC § 103 – Obviousness (New Rejections)
1) Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirayama et al. (JP 2010-37318).
Hirayama et al. disclose dentifrice compositions comprising The dentifrice composition contains (a) sodium chloride, (b) at least one kind selected from menthol, peppermint oil and mentha oil, (c) monomenthyl succinate, and (d) a surfactant, the content of monomenthyl succinate (c) being 0.03-1 mass%. The dentifrice composition further contains (e) at least one kind selected from the following (e-1) and (e-2): (e-1) is vanillyl butyl ether and/or spilanthol and (e-2) is an essential oil or an extract of a vegetable selected from among black pepper, capsicum, and ginger (Abstract). Menthol 
It is well-settled, however, that even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05. Accordingly, since an overlap plainly exists here, it would have been obvious to have selected values within the overlap, consistent with the reasoning of 2144.05. Therefore the recited ratio of 7:60 to 9:60 over the range of Hirayama et al., 0.0001 to 0.05% vanillyl butyl ether and 0.2% to 1.5% menthol.   
2) Claims 3-4 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirayama et al. (JP 2010-37318) in view of Oertling et al. (US 9,446,267).
Hirayama et al. are discussed above and differ from the instant claims insofar as it does not disclose 1,2-alkane diols.
Oertling et al. disclose products comprising a flavoring agent compositions. The compositions are used for cleaning the teeth and include toothpastes (Abstract). A flavoring agent composition comprises peppermint oil, 0.5% methane carboxylic acid-N-(4-methoxyphenyl)-amide (WS-12, a TRPV1 agonist), cinnamaldehyde (TRPV1 agonist) and 40% menthol (Example 5.2). These amounts meet the ratio of the instant claims.   A toothpaste comprising 5.2 comprises 36.39% water, 20% glycerin, sodium monofluorophosphate, 1% flavor (meets the amounts of menthol and TRPV1 agonist), 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used hexanediol in the compositions of Hirayama et al. for their suitability as a sugar substitute in teeth cleaning compositions. 


3) Claims 3-4 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirayama et al. (JP 2010-37318) in view of Oertling et al. (US 9,446,267) in further view of Modak et al. (US 2015/0265666).
Hirayama et al. in view of Oertling et al. is discussed above and differs from the instant claims insofar as they do not disclose a hexanediol or the pH.
Modak et al. disclose antimicrobial compositions that may be formulated into toothpaste (paragraph 0020). The pH of the compositions range from 2 to 6 (paragraph 0061). Antimicrobials include alkanediol including hexanediol and octanediol, and combinations thereof, at a concentration of between about 0 and 10% w/w (paragraph 0067), this would meet the ratio of the TRPV1 and the alkanediol.
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art at the time the . 

Conclusion
Claims 1-10 and 12-13 are rejected.
No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.